Citation Nr: 0734193	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO 
denied the veteran's claim for service connection for IBS and 
a claim for "service connection for rectal bleeding as due 
to undiagnosed illness, now claimed as diverticulitis."  The 
veteran filed a timely notice of disagreement in April 2004.  
In December 2004, the RO issued a statement of the case.  In 
the statement of the case, the claim for rectal bleeding was 
re-characterized to indicate that the claim had previously 
been denied and that the veteran had filed to reopen that 
previously denied claim.  The veteran timely perfected his 
appeal by filing a substantive appeal (VA Form 9) in January 
2005.  

In a July 2006 rating decision, the RO granted service 
connection for diverticulosis, assigning an effective date of 
August 2003 and a rating of 10 percent.  The RO noted that 
this was a complete grant of the benefit sought on appeal 
regarding the claim for rectal bleeding, also noted to be a 
claim based on having diverticulitis.  In October 2006, the 
veteran filed a notice of disagreement to the effective date 
and disability rating assigned.  The RO issued a June 2007 
statement of the case regarding these issues, but the veteran 
did not perfect his appeal by filing a timely substantive 
appeal regarding these issues.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Therefore, the only issue 
currently on appeal is entitlement to service connection for 
IBS.  

The veteran indicated in his substantive appeal that he 
wanted to have a personal hearing before the Board.  However, 
the RO sent a letter regarding additional hearing options, 
and the veteran selected to have a hearing before a Decision 
Review Officer (DRO).  In May 2005, the veteran had this 
hearing.  A copy of the transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The medical evidence does not show a current diagnosis of 
IBS; the veteran's gastrointestinal symptoms, to include 
rectal bleeding, have been attributed to a known diagnosis, 
diverticulosis, and service connection is already in effect 
for the latter disability. 


CONCLUSION OF LAW

Service connection for claimed IBS is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the veteran was informed 
to send in any medical reports he had and that any or all of 
the following would help make a decision:  the dates of 
medical treatment during service; statements from persons who 
knew the veteran when he was in service and knew of any 
disability he had while on active duty; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians; pharmacy prescription 
records; and insurance examination reports.  The veteran was 
also informed of when and where to send this evidence.  The 
Board finds that VA has substantially satisfied the 
requirement that the veteran be informed to submit any 
additional information in support of his claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The September 2003 notification letter was 
furnished to the veteran prior to the March 2004 RO rating 
decision that is the subject of this appeal.  

With respect to the Dingess requirements, the September 2003 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  The Board is cognizant of decisions of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
(Emphasis added.) 

As to the untimely notice of the Dingess requirements, such 
error is rebutted in this case because the preponderance of 
the evidence is against the veteran's claim for service 
connection for IBS and, as a result, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An error "whether procedural or substantive, is 
prejudicial when [it] affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra.  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" see id., at 
121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, there could be no 
prejudice if the purpose behind the notice has been 
satisfied, as in this case.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, supra, at 128.  Under 
such circumstances, the prejudice raised by the untimely 
notice of the Dingess requirements is rebutted.

The Board also notes that the veteran filed his claim on 
August 8, 2003.  Previously, effective June 10, 2003, VA made 
changes to the regulations regarding service connection for 
certain disabilities due to undiagnosed illnesses.  See 68 
Fed. Reg. 34541 (June 10, 2003).  Among these changes was 
explicitly listing IBS as a qualifying chronic disability.  
See 38 C.F.R. § 3.317.  In the June 2004 statement of the 
case, however, the veteran was provided a copy with the 
version of 38 C.F.R. § 3.317 in effect prior to June 10, 
2003.  The Board finds no prejudicial error in the veteran 
not being provided a copy of the version of 38 C.F.R. § 3.317 
in effect as of June 10, 2003, as the record indicates that 
that the veteran had knowledge that the evidence needed to 
show that he had IBS and the claims file contains no such 
evidence.  The Board also notes that, as discussed in more 
detail below, the veteran's gastrointestinal symptoms are 
already service connected.  There is no indication that the 
veteran has symptoms that are not adequately contemplated by 
his service-connected diverticulosis with a history of rectal 
bleeding.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including an August 2005 VA examination.  
After review of the examination report, the Board finds that 
it provides competent, non-speculative evidence regarding the 
veteran's current gastrointestinal disabilities.  That 
evaluation ruled out a current diagnosis of IBS and showed 
that the only current gastrointestinal symptoms and signs are 
due to the veteran's already service-connected 
diverticulosis.  Thus, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

Service medical records indicate that the veteran sought 
treatment on several occasions for rectal bleeding, to 
include in January 1995.  Physical examination at that time 
revealed mild diffuse tenderness in the left lower quadrant 
of his abdomen.  

Three years post-service, the veteran underwent a VA 
examination in June 1998.  History obtained at that time 
included episodes of rectal bleeding approximately every six 
months or at least once a year, accompanied by has rectal 
itching.  The examiner noted that the veteran had had an 
upper gastrointestinal (G.I.) X-ray series, a lower G.I., and 
a proctoscopy, with a "totally negative gastroenterology 
work-up."  The clinician documented that when the bleeding 
resolved, the itching also went away.  The gastrointestinal 
examination revealed no abdominal pain or cramping.  Rectal 
examination showed that there was a small external tag but no 
external hemorrhoids.  There was no palpatory evidence for 
hemorrhoids at the time of the examination and no tumors 
felt.  The examiner added that the veteran had no symptoms at 
the time of the examination and stool was guaiac negative.

The examiner concluded that there was no evidence of any 
"Persian Gulf syndrome."  He also noted that the veteran 
was status post episodes of rectal bleeding from probably 
proctitis/hemorrhoids and benign bleeding of no pathologic 
significance and that the current examination was normal.

A June 1999 medical treatment record indicates that the 
veteran was presumed to have diverticulitis.  A June 1999 
emergency department record reveals that the veteran sought 
treatment for left lower quadrant abdominal pain which was 
mild, constant and was made worse by the veteran pushing on 
it.  Diagnosis was "left lower quadrant abdominal pain, 
possibly mild diverticulitis."

In his June 2003 claim, the veteran noted that he had been 
diagnosed as having diverticulitis.  He added that veterans 
who suffer from irritable bowel syndrome are entitled to 
benefits.  

In the May 2005 hearing at the RO, the DRO asked if the 
veteran had been diagnosed as having IBS.  The veteran 
responded:  "I have not been diagnosed with IBS, irritable 
bowel syndrome.  From my understanding, the symptoms are 
bleeding, and I'm not sure does my-what I'm being diagnosed 
with and IBS, because they're so close, similar, I don't know 
where I stand. . . . In other words, I'm saying I don't know 
if it's IBS or diverticulitis, but I know it happened when I 
was in service, and it's continued."  May 2005 DRO Hearing, 
at page 10.

The veteran underwent another VA examination in August 2005, 
by the examiner who performed the June 1998 evaluation.  He 
indicated that he had reviewed service and private medical 
records in the claims file.  The clinician reported that, 
during service, there was a suspicion that the veteran had 
diverticulitis, but no specific diverticula were found.  The 
examiner recorded that the veteran had a history of severe 
but painless bleeding episodes, lasting up to several weeks.  
There was no current bleeding.  

The examiner found that the veteran had diverticulosis 
manifested by lower G.I. bleeding.  It was noted that he had 
bleeding of one to two days duration up to twelve times a 
year.  It was the examiner's opinion that this condition was 
the same condition that was present on active duty.  He 
opined that the veteran had diverticulosis that had its onset 
while on active duty.  As noted above, the veteran was 
subsequently granted service connection for diverticulosis 
with a history of rectal bleeding.  

Analysis

The veteran contends that he has rectal bleeding that is 
linked to service.  This is not in dispute as service 
connected for diverticulosis with a history of rectal 
bleeding is in effect.  The medical evidence of record does 
not show a current diagnosis of the disability at issue, IBS.  

It is pertinent to note that the veteran's service-connected 
diverticulosis can be evaluated under the same diagnostic 
code used for rating IBS.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7319.  The service-connected diverticulosis with 
bleeding disorder is rated under Diagnostic Code 7327.  It 
directs that the disability should be rated as for irritable 
colon syndrome, peritoneal adhesion, or colitis, ulcerative, 
depending upon the predominant disability picture.  38 C.F.R. 
§ 4.114, Diagnostic Code 7327.  Irritable colon syndrome is 
rated under Diagnostic Code 7319, also located in 38 C.F.R. 
§ 4.114.  IBS is rated as the same disorder as irritable 
colon syndrome.  The evaluation of the same disability under 
various diagnoses must be avoided.  That is, the evaluation 
of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is precluded by regulation.  
See 38 C.F.R. § 4.14. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, the most recent 
gastrointestinal examination ruled out a current diagnosis of 
IBS.  Accordingly, service connection for claimed IBS is not 
warranted.

The veteran's most recent VA examination in August 2005 
revealed that the only gastrointestinal abnormality at that 
time was rectal bleeding and the only diagnosis was his 
already service-connected diverticulosis.  The veteran's 
gastrointestinal symptoms have been attributed to a known 
diagnosis that is service-connected; thus, the provisions of 
38 C.F.R. § 3.317 regarding service connection for a 
qualifying chronic disability are not for application.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for IBS.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for IBS must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to service connection for IBS is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


